                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,
                                                               CASE NO. 2:19-CR-12
v.
                                                               HON. ROBERT J. JONKER
RYAN STEVEN OWENS,

               Defendant.
                                     /

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 28, 2020. The Report and Recommendation was duly

served on the parties, and no objection has been filed within the time required by law. Based on this,

and on the Court’s review of all matters of record, including the audio transcript of the original plea

proceeding, the clarification hearing on January 24, 2020, and the subsequent plea proceeding on

January 28, 2020, IT IS ORDERED that:

1.     The Report and Recommendation of the Magistrate Judge (ECF No. 54) is approved and

       adopted as the opinion of the Court.

2.     Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

       forth in Count 2 of the Indictment.

3.     The written plea agreement is hereby continued under advisement pending sentencing. The

       Court notes that the plea agreement itself has no promise by the defendant of cooperation,

       and no promise of proffer protection by the government. Nor is there any separate agreement
        by the defendant to cooperate. However, there is a separate agreement in which the

        government made promises to defendant that are consistent with U.S.S.G. § 1B1.8. The

        Court has reviewed the document. The government’s promises have potential impact at

        sentencing, and they therefore necessarily have potential impact on the consequences of

        Defendant’s guilty plea. The separate agreement must therefore be part of the record even

        though the defendant has not agreed to cooperate. Accordingly, the Court directs the parties

        to file a copy of the Proffer Letter on the record of the case.

4.      Defendant shall remain detained pending sentencing on March 23, 2020.



Date:    February 18, 2020                     /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
